      Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT

                           DISTRICT OF MASSACHUSETTS



KAREN A. CULLEN,

     Plaintiff

     V.

THE LIFE INSURANCE COMPANY OF                        CIVIL ACTION NO.
NORTH AMERICA, LESLEY UNIVERSITY
LONG TERM DISABILITY PLAN, LESLEY
UNIVERSITY LIFE INSURANCE PLAN

     Defendants




                                       COMPLAINT

1.   Plaintiff, Karen A. Cullen (“Ms. Cullen”), brings this action against the Defendants, The

     Life Insurance Company of North America (“LINA”), Lesley University Long Term

     Disability Plan (“LTD Plan”) and Lesley University Life Insurance Plan (“Life Plan”)

     (collectively referred to as “Defendants”), for violations of the Employee Retirement

     Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et. seq. (“ERISA”). Ms.

     Cullen is a participant in ERISA welfare benefit plans insured and administered by

     LINA.

2.   Ms. Cullen is filing this action to: 1) recover long-term disability (“LTD”) and Life

     Waiver of Premium (“LWOP”) benefits due to her under her employer’s long-term

     disability plan and life insurance plan; 2) enforce the present rights existing under the

     Plans; 3) clarify rights under the terms of the LTD and Life Plans; and 4) recover

     damages, interest, costs and attorneys’ fees.
      Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 2 of 11




3.   Ms. Cullen challenges the Defendants’: 1) unreasonable and unlawful termination of her

     LTD and LWOP benefits despite the substantial medical and vocational evidence

     demonstrating her qualifications for said benefits; 2) pattern of rejecting and/or ignoring

     the substantial evidence supporting Ms. Cullen’s disability in an effort to limit

     Defendants’ financial exposure for Ms. Cullen’s claims; 3) failure to provide Ms. Cullen

     with a full and fair review of her claims for LTD and LWOP benefits; and 4) failure to

     provide a reasonable claims procedure that would yield a fair decision on the merits of

     Ms. Cullen’s LTD and LWOP claims.

                                              PARTIES

4.   Ms. Cullen is a resident of Plymouth, Massachusetts. Ms. Cullen is a vested participant in

     Defendants’ employee benefit plans, within the meaning of 29 U.S.C. § 1002(2) (7). Ms.

     Cullen has standing to bring this action under 29 U.S.C. § 1132(a).

5.   The defendant, LINA, is a for-profit insurance company, with its principal place of

     business in Philadelphia, Pennsylvania. LINA transacts business in Massachusetts and

     administers the LTD Plan and the Life Plan under which Ms. Cullen is suing. LINA is

     the party responsible for processing claims made under the Plans and making a final

     determination as to Ms. Cullen’s eligibility for benefits.

6.   At all times relevant to the claims asserted in this Complaint, Defendant LINA purported

     to act as an ERISA claims fiduciary with respect to participants of the Plans generally,

     and specifically with respect to Ms. Cullen, within the meaning of ERISA.

7.   The Plans under which Ms. Cullen is suing are both an “employee welfare benefits plan”

     as defined by ERISA, 29 U.S.C. §1002(1).




                                               2
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 3 of 11




                                  STATEMENT OF FACTS

Relevant Plan Terms

8.    As an employee of Lesley University, Ms. Cullen was eligible for LTD coverage under a

      contract of insurance with LINA. The LTD benefit is a fully insured benefit under a

      policy of insurance issued by LINA to Defendant Lesley University, contract number

      LK-962264.

9.    As an employee of Lesley University, Ms. Cullen was eligible for Life insurance

      coverage under a contract of insurance with LINA. The LWOP and life benefit are fully

      insured benefits under a policy of insurance issued by LINA to Lesley University,

      contract number FLX-963125.

10.   The Plans contain no provisions giving independent and final discretion to LINA to

      determine eligibility for benefits or to interpret the terms of the Plan.

11.   The LTD Plan provision defines disability as follows:

      You are considered Disabled, if, solely because of Injury or Sickness, you are:

                    1. unable to perform the material duties of your Regular Occupation; and
                    2. unable to earn 80% or more of your Indexed Earnings from working in
                         your Regular Occupation.
      After Disability Benefits have been payable for 24 months, you are considered Disabled,
      if, solely due to Injury or Sickness, you are:
                    1. unable to perform the material duties of any occupation for which you
                  are, or may reasonably become qualified based on education, training, and
                  experience; and
                    3. unable to earn 80% or more of your Indexed Earnings.

12.   The Plan does not contain a definition of material duties.

13.   The Plan defines Regular Occupation as follows:

      The occupation you are routinely perform at the time the Disability begins. In evaluating
      the Disability, we will consider the duties of the occupation as it is normally performed in
      the general labor market in the national economy. It is not work tasks that are performed
      for a specific employer or at a specific location.


                                                 3
        Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 4 of 11




14.    The Life Plan defines Disability as follows:

       "Disability"/"Disabled" means because of Injury or Sickness the Employee is
       unable to perform all the material duties of his or her Regular Occupation; or is
       receiving disability benefits under the Employer's plan.

15.    Ms. Cullen meets the standard for total disability under both Plans and is eligible for LTD

       and LWOP benefits under the terms of the Plans.


Ms. Cullen’s Claim for Disability Benefits

16.    Ms. Cullen worked as a program manager at Lesley University since August 21, 2001.

17.    Ms. Cullen’s last day of work at Lesley University was November 2, 2017.

18.    Ms. Cullen ceased working as a program manager because her symptoms and limitations

       from her Stage IIIB lung cancer and treatment for her cancer limited her ability to

       perform the duties of her occupation or any occupation.

19.    Ms. Cullen was paid short term disability from her employer from November 3, 2017

       through January 1, 2018.

20.    On or about January 2, 2018, Ms. Cullen applied for long term disability benefits under

       the LINA LTD Plan because her symptoms and limitations had not improved.

21.    By correspondence dated March 21, 2018, LINA approved Ms. Cullen’s application for

       LTD benefits.

22.    From March 21, 2018 through September 6, 2018, LINA continued to certify Ms.

       Cullen’s eligibility for LTD benefits.

Ms. Cullen’s Claim for LWOP Benefits

23.    By correspondence dated March 26, 2018, LINA informed Ms. Cullen it was evaluating

       her claim for LWOP benefits.




                                                4
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 5 of 11




24.   In its March 26, 2018 correspondence, LINA informed Ms. Cullen that, “According to

      the provisions of your policy, you are eligible to have your life insurance premiums

      waived after the Waiver Waiting Period expires. The Waiver of Premium provision

      within your policy states that an employee must be disabled for 9 straight months before

      being eligible for Waiver of Premium”.

25.   By correspondence dated July 18, 2018, LINA informed Ms. Cullen it was approving her

      claim for LWOP benefits.

26.   In its July 18, 2018 correspondence, LINA informed Ms. Cullen that her basic group life

      insurance coverage in the amount of $56,000 and her voluntary group life insurance in

      the amount of $100,000 was extended without payment of premium.

LINA’s Review of Ms. Cullen’s LTD Claim

27.   Ms. Cullen was first diagnosed with non-small cell cancer of the left lung in April 2013.

      She underwent surgery and chemotherapy at that time.

28.   Ms. Cullen’s cancer recurred and from September 11, 2017 through November 1, 2017

      Ms. Cullen underwent radiation concurrent with chemotherapy.

29.   From January 8, 2018 through May 2018, Ms. Cullen underwent systemic

      immunotherapy and chemotherapy.

30.   On or about January 27, 2018 Ms. Cullen was hospitalized with influenza B and

      pneumonia.

31.   Ms. Cullen suffered from significant side effects related to chemoradiation and

      immunotherapy.




                                               5
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 6 of 11




32.   Ms. Cullen’s symptoms, amongst others, included significant fatigue, shortness of breath,

      significant back pain, left chest wall flank pain, costochondritis, skin disorders, shingles,

      pneumonitis, along with neuropathy in her extremities.

33.   On August 29, 2018, Ms. Cullen’s oncologist, Rebecca Suk Heist, MD, MPH noted in

      part, “Having a tough time. She finds she is very fatigued all the time. She is very tired,

      much more so than before. She does still have dyspnea especially on exertion”. Dr. Heist

      further noted, “Has pain, notes it in right chest wall/arm. Rash on feet is painful and

      bothersome, neuropathy from chemotherapy persists”.

34.   By correspondence dated September 6, 2018, LINA terminated Ms. Cullen’s LTD and

      LWOP benefits.

Ms. Cullen’s Appeal and LINA’s Review

35.   On February 28, 2019, Ms. Cullen appealed LINA’s decision to terminate her LTD and

      LWOP claims.

36.   With her February 28, 2019 appeal, Ms. Cullen submitted to LINA a narrative statement

      from Robert J. Banco, MD, dated February 6, 2018 [sic] who stated:

             Ms. Cullen is status post L4-L5 posterior lumbar interbody fusion in 2013
             for degenerative spondylolisthesis and spinal stenosis. She was last seen
             in our office on 12/18/18 for current diagnosis of adjacent segment lumbar
             spinal stenosis with neurogenic claudication (M48.062), as well as lumbar
             spondylolisthesis (M43.16) and lumbar spondylosis (M47.816).
             Additionally, she has neck pain (M54.2) and mid to upper-back pain with
             history of recurrent left 6th rib fracture.

37.   On or about January 2019, Ms. Cullen was diagnosed with a T6 compression fracture.

38.   In correspondence dated June 28, 2019, LINA denied Ms. Cullen’s appeal.




                                               6
        Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 7 of 11




39.   In its June 28, 2019 correspondence, LINA informed Ms. Cullen that it had determined

      that “strictly from a lung cancer standpoint, Ms. Cullen has not restrictions or limitations

      as of September 6, 2018 and beyond”.

Ms. Cullen’s Second Appeal

40.   On December 12, 2019, Ms. Cullen filed a second appeal of LINA’s decision to

      terminate her LTD and LWOP benefits.

41.   On February 14, 2020, LINA denied Ms. Cullen’s second appeal.

42.   In its February 14, 2020 correspondence, LINA based its determination on medical

      opinion that reasoned in part that blood tests could not support the reason behind Ms.

      Cullen’s fatigue and that her “cancer was in complete remission” and “her pain had

      improved”.

43.   There is no blood test to measure post-chemotherapy fatigue.

44.   There are no medical records that supported LINA’s conclusion that Ms. Cullen’s pain

      had improved.

Summary of Defendants’ Review of Ms. Cullen’s Claims

45.   Ms. Cullen’s disability and eligibility for LTD and LWOP benefits is based on the

      substantial evidence in Defendants’ possession.

46.   The Defendants and their internal reviewers arbitrarily dismissed Ms. Cullen’s symptoms

      when they determined that Ms. Cullen was not disabled after September 6, 2018.

47.   The Defendants failed to have Ms. Cullen’s claims assessed by a medical provider with

      the appropriate credentials to evaluate her eligibility for benefits as required by ERISA’s

      implementing regulations.




                                               7
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 8 of 11




48.   The Defendants failed to address or analyze the findings of Ms. Cullen’s treating and

      evaluating physicians’ opinions regarding Ms. Cullen’s symptoms, restrictions,

      limitations, and disability.

49.   The Defendants failed to address Ms. Cullen’s symptoms and limitations considering the

      specific occupational requirements of her regular occupation, as required by the Plan.

50.   The Defendants failed to respond to Ms. Cullen’s attempts to engage in a meaningful

      dialogue regarding the evaluation of her claims.

51.   The Defendants failed to meet the minimum requirements for the denial of Ms. Cullen’s

      LTD and LWOP benefits, in violation of ERISA, 29 U.S.C. 1133, which requires that

      upon a denial of benefits, the administrative review procedure must include adequate

      notice in writing setting forth the specific reasons for the denial of benefits and a

      reasonable opportunity for a full and fair review by the appropriate named fiduciary of

      the decision denying the claim.

52.   The Defendants failed to provide Ms. Cullen with a full and fair review of her claim for

      LTD and LWOP benefits.

53.   LINA was influenced by its financial conflict of interest when it terminated Ms. Cullen’s

      claim for LTD and LWOP benefits.

54.   Due to the unlawful denial of benefits under ERISA, Ms. Cullen has lost her rightful

      LTD and Life insurance benefits. She has also suffered emotional distress as a result of

      the Defendants’ actions.

55.   Due to the unlawful denial of benefits under ERISA, Ms. Cullen has also lost the use of

      her LTD benefits and life insurance coverage.




                                              8
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 9 of 11




56.   Having exhausted the administrative procedures provided by the Defendants, Ms. Cullen

      now brings this action.

                                     FIRST CAUSE OF ACTION
                                     (Enforcement of Terms of Plans
                                     Action for Unpaid Benefits)
                                       (ALL DEFENDANTS)

57.   Ms. Cullen realleges each of the paragraphs above as if fully set forth herein.

58.   The LTD Plan and Life Plan are contracts.

59.   Ms. Cullen has performed all her obligations under the contracts.

60.   29 U.S.C. § 1132(a)(1)(B) states that:

         A civil action may be brought ---

         1.      by a participant or beneficiary –

                   1.      for the relief provided for in subsection (c) of this section, or

                   2.      to recover benefits due to him under the terms of his plan, to enforce

                           his rights under the terms of the plan, or to clarify his rights to future

                           benefits under the terms of the plan.

61.   The Defendants’ actions constitute an unlawful denial of disability benefits under ERISA,

      as provided in 29 U.S.C. § 1132(a)(1)(B).

62.   The Defendants unlawfully denied Ms. Cullen’s benefits in part by: (1) dismissing

      without explanation, the substantial evidence supporting Ms. Cullen’s claim for LTD and

      LWOP benefits; and (2) denying Ms. Cullen a full and fair review of their decision to

      terminate her benefits.

63.   In accordance with 29 U.S.C. §1132, Ms. Cullen is entitled to LTD and LWOP benefits

      under the Plan based upon her disabled status from September 6, 2018 to the present and

      continuing until she is no longer disabled.


                                                9
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 10 of 11




64.   The Defendants have refused to provide Ms. Cullen with her disability benefits and are,

      therefore, in breach of the terms of the LTD Plan, the Life Plan and ERISA, which

      require that the Defendants engage in a full and fair review of all claims and the

      administration of the Plans in the best interests of the participants of the Plans.

65.   As a direct and proximate result of this breach, Ms. Cullen has lost the principal and the

      use of her rightful disability and life insurance benefits.



                                   SECOND CAUSE OF ACTION
                                     (Attorneys’ Fees and Costs)
                                       (ALL DEFENDANTS)

66.   Ms. Cullen realleges each of the paragraphs above as if fully set forth herein.

67.   Under the standards applicable to ERISA, Ms. Cullen deserves to recover “a reasonable

      attorney’s fee and costs of the action” herein, pursuant to section 502(g)(1) of ERISA, 29

      U.S.C. § 1132(g).

68.   Defendants have the ability to satisfy the award.

69.   Ms. Cullen’s conduct of this action is in the interests of all participants suffering from

      physical conditions who subscribe to the Plan, and the relief granted hereunder will

      benefit all such participants.

70.   The Defendants have acted in bad faith in terminating Ms. Cullen’s disability benefits

      under the Plans.

71.   The award of attorneys’ fees against the Defendants will deter others acting under similar

      circumstances.




                                                10
       Case 1:20-cv-12049-MLW Document 1 Filed 11/17/20 Page 11 of 11




                                  PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff respectfully prays that the Court:

      (1)    Declare, adjudge, and decree that Ms. Cullen is entitled to disability and life

             waiver of premium benefits as calculated under the terms of the Plans;

      (2)    Award Ms. Cullen disability benefits, life waiver of premium benefits, and

             interest from the date of the Defendants’ breach of contract;

      (3)    Order that the Defendants make restitution to Ms. Cullen in the amount of all

             losses sustained by Ms. Cullen as a result of the wrongful conduct alleged herein,

             together with prejudgment interest;

      (4)    Award Ms. Cullen the costs of this action and reasonable attorneys’ fees;

             and

      (5)    Award such other relief as the court deems just and reasonable.



Dated: November 17, 2020                   Respectfully submitted for the Plaintiff,

                                           By:     /s/ M. Katherine Sullivan
                                                   M. Katherine Sullivan
                                                   BBO No. 649239
                                                   LAW OFFICE OF KATHERINE
                                                   SULLIVAN, LLC
                                                   945 Concord Street
                                                   Framingham, MA 01701
                                                   T:508-620-5387
                                                   F: 508-834-1172
                                                   kate@sullivandisabilitylaw.com




                                              11
